Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 20, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160101(104)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 160101
  v                                                                COA: 339432
                                                                   Wayne CC: 17-001583-FC
  LEWIS THREATT,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing an amended application for leave to appeal is GRANTED. The amended
  application will be accepted for filing if submitted on or before December 23, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 20, 2019

                                                                              Clerk